                                           Case 3:20-cv-01518-WHO Document 31 Filed 05/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LOCKSMITH EMERGENCY                                Case No. 3:20-cv-01518-WHO
                                           SOLUTIONS INC, et al.,
                                   8                     Plaintiffs,                          ORDER TO SHOW CAUSE RE:
                                   9                                                          SUBJECT MATTER JURISDICTION
                                                  v.
                                  10
                                           MENAHEM SHALIT, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs Mordechay Mark Amar and Locksmith Emergency Solutions Inc. initiated this

                                  14   action against eight defendants on February 28, 2020, and it was reassigned to me on May 11,

                                  15   2020. According to the plaintiffs, this suit belongs in federal court because of their cause of action

                                  16   for trademark infringement, which also purports to plead an unfair competition claim under federal

                                  17   law. See Complaint [Dkt. No. 1] ¶¶ 116–22. The nine1 remaining causes of action rest on state

                                  18   law, and there can be no diversity jurisdiction on the face of the Complaint, which pleads that

                                  19   parties on both sides reside or are incorporated in California. Id. ¶¶ 1–2.

                                  20           These claim(s) are far from well pleaded (to put it charitably). There are virtually no facts

                                  21   alleged in support of either one. Further, it is difficult to imagine the plaintiffs being able to

                                  22   plausibly allege that businesses named “King Key Locksmith San Francisco” and “Lockstar

                                  23   Locksmith San Francisco Inc.” could create a likelihood of confusion with the rather different

                                  24   asserted marks “Auto Locksmith San Francisco” and “Auto Locksmith San Jose.” The plaintiffs

                                  25   have made no substantive response to the April 6, 2020 Motion to Dismiss that raised these issues.

                                  26   See Dkt. Nos. 20, 21 (purporting to respond to the motion to dismiss but including only a

                                  27
                                       1
                                  28     Although ten causes of action are listed, the eighth cause of action for trademark infringement is
                                       “in fact seven different counts.” Compl. ¶ 116.
                                          Case 3:20-cv-01518-WHO Document 31 Filed 05/12/20 Page 2 of 2




                                   1   declaration and a service invoice).

                                   2          No later than June 1, 2020, the plaintiffs are ORDERED TO SHOW CAUSE why this

                                   3   case should not be dismissed for lack of federal subject matter jurisdiction (unless they elect to

                                   4   dismiss it without prejudice prior to that time). The plaintiffs’ request for an extension of time to

                                   5   serve the remaining defendants is GRANTED. Dkt. No. 28. The plaintiffs shall effect service no

                                   6   later than June 15, 2020.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 12, 2020

                                   9

                                  10
                                                                                                     William H. Orrick
                                  11                                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         2
